DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but they are not persuasive.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
Allen teaches the first criterion is excluded from the knowledge graph (See Fig. 9A where criterion with no relevancy are not included in further analysis. [0194] It should be appreciated that even after filtering out the irrelevant nodes and nodes having sufficient supporting evidence, and identifying a subset of nodes in the logical parse associated with edges having significant strength values, there may still be a large subset of nodes from the logical parse for consideration in requesting additional information from the user, depending on the complexity of the natural language content represented by the logical parse, and not all nodes in the subset are necessarily appropriate nodes for generation of requests from the user for more information. Thus, it is necessary to identify which of these nodes are a valid basis);
selecting one or more therapies in the knowledge graph to be recommended, based at least in part on a patient profile for a new patient and the confidence level assigned to each of the wherein the first criterion is not considered when selecting the one or more therapies ([0194] It should be appreciated that even after filtering out the irrelevant nodes and nodes having sufficient supporting evidence, and identifying a subset of nodes in the logical parse associated with edges having significant strength values, there may still be a large subset of nodes from the logical parse for consideration in requesting additional information from the user, depending on the complexity of the natural language content represented by the logical parse, and not all nodes in the subset are necessarily appropriate nodes; [0104], Based on the mapping, the evidence measure value calculated as well as any relevance measure may be transferred or associated with the atomic logical term.  Reasoning operations may then be performed based on the evidence measures and relevance measures associated with the various atomic logic terms of the logical parse; [0151], additional reasoning may be made based on further reasoning statements or analysis, e.g., if a further reasoning statement is provided of the nature "if the patient has MDS or AHD, treatment is recommended" then a conclusion that treatment should be recommended may be generated based on the knowledge obtained from analysis of the natural language content "Patient has MDS or AHD with clear documentation." See also [0188]-[0192]).  
Double Patenting rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, clarifications are required on the following:
How are each confidence level, each respective criterion, associated with “one or more therapies” in the knowledge graph? It’s unclear what elements are included in the generation of the claimed “knowledge graph”.
How are the “one or more therapies” associated with the clinical trial?
How is the “patient profile” used for recommendation of the one or more therapies? For example, are there specific attributes in the patient profile, similar to those used in the clinical trial?
Other independent claims 11 and 16 are rejected for similar reasons.
Dependent claims are rejected since they are dependent on the corresponding claims 1, 11, and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0306791) in view of Welsh et al. (US 2016/0117470).

Allen teaches a method comprising: 
receiving a first electronic document corresponding to a first clinical trial (natural language content 1210 of Fig. 12; [0110] 1.  Initially the mechanisms of the illustrative embodiments receive a natural language text as input which is then syntactically and semantically parsed and analyzed), 
wherein the first electronic document specifies a plurality of criteria, wherein the first plurality of criteria specifies attributes of individuals that are eligible for the first clinical trial ([0117], the statement "Patient has MDS or AHD with clear documentation." For example, this statement may be a requirement for inclusion in a medical trial and the mechanisms of the illustrative embodiments may be searching through electronic medical records to identify which patients are valid candidates for participation in the medical trial; See Fig. IJ for example; [0112] 3.  Each annotation is then associated with a support value indicating the degree to which the annotation is or is not met, i.e. found in outside documentation, as may be determined from a comparison of text of the annotation with text of an outside source or corpus of information (e.g., patient medical records); For example, characteristics of the nodes of an edge may be compared against user context data, and user attribute data, for a user that is associated with the source of the question or natural language statement. See also [0102]); 
identifying the first plurality of criteria for the first clinical trial specified in the first electronic document based on processing the first electronic document using one or more natural language processing (NLP) techniques ([0117], the statement "Patient has MDS or AHD with clear documentation." For example, this statement may be a requirement for inclusion in a medical trial and the mechanisms of the illustrative embodiments may be searching through 0111] 2.  Annotations are placed on spans of text that are known to be relevant for reasoning, i.e. corresponding to previously defined annotations and corresponding terms specified for the particular domain with which the natural language text is associated or the domain in which the mechanisms of the illustrative embodiments are designed to operate, e.g., a medical domain, financial domain, legal domain, etc.; [0102], For example, the terms MDS and AHD may each be associated with a predetermined annotation of "Medical Concept" such that specific annotations of "Medical Concept: MDS" and "Medical Concept: AHD" are generated; Examiner notes the first plurality of criteria includes annotations such as the two provided above. [0188] Consider again a scenario where an evaluation of the natural language statement "Patient has MDS or AHD with clear documentation" is performed.  This statement may be part of a listing of criteria required for enrollment in a particular treatment plan for a disease, a criterion for inclusion in a clinical trial, or the like. See also [0228]), 
analyzing the first plurality of criteria using one or more NLP techniques to determine a respective confidence level for each respective criterion of the first plurality of criteria ([0229] Each reasoning algorithm generates a score based on the analysis it performs which indicates a measure of relevance of the individual portions of the corpus of data/information extracted by application of the queries as well as a measure of the correctness of the corresponding hypothesis, i.e. a measure of confidence in the hypothesis. [0230] In the synthesis stage 1660, the large number of relevance scores generated by the various reasoning algorithms may be synthesized into confidence scores for the various hypotheses. See also [0238]; See at least 330 and 340 of Fig. 3D; [0103], The annotations in the syntactic/semantic parse may be used as a In a medical context, it should be appreciated that when it is stated that an annotation is met or has "truth" or is not met, i.e. "false," this is referring to the implied semantic relationship that the "patient has [medical concept]" such that if the annotation is met (truth) then the implied semantic relationship is true, i.e. the patient has that medical concept, whereas if the annotation is not met (false) then the implied semantic relationship is false, i.e. the patient does not have that medical concept; [0104], Based on the mapping, the evidence measure value calculated as well as any relevance measure may be transferred or associated with the atomic logical term; [0129] regarding confidence level for each node), 
wherein the respective confidence level indicates a degree of certainty that the respective criterion was required for the first clinical trial ([0188] the nodes "have be with documentation" and "documentation be clear" have non-zero relevance values and are not eliminated from further processing by the mechanisms of the illustrative embodiments. [0189] In order to identify which nodes in the logical parse represent information that can be solicited from a user, the logical parse is evaluated with regard to strength values associated with the edges between nodes of the logical parse (also referred to herein above as the logical parse tree, logical graph, or logical hierarchical model). The strength value associated with the edges represents a degree of influence the particular nodes associated with that edge have on other nodes in the logical parse and ultimately the final evaluation of the natural language content, i.e. an evaluation of the root content 320 that contains logic that is to be reasoned about is received by the mechanisms of the illustrative embodiments which, in this example, is the statement " Patient has MDS or AHD with clear documentation." For example, this statement may be a requirement for inclusion in a medical trial and the mechanisms of the illustrative embodiments may be searching through electronic medical records to identify which patients are valid candidates for participation in the medical trial. See at least 330 and 340 of Fig. 3D; [0103], The annotations in the syntactic/semantic parse may be used as a basis for querying an external data source in order to calculate the amount of evidential support for each annotation (both for truth and falsity).  The result of the evidential support calculation may then be associated with the NLP annotations.  The evidential support calculation indicates the degree to which the annotation is met (truth) or is not met (false) based on the additional information obtained from the external source in support of, or against, the annotation being correct. [0230], This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question, i.e. that the candidate answer is the correct answer for the input question.); 
generating, after completion of the first clinical trial, a knowledge graph based at least in part on the first clinical trial (See at least Fig. 3D; [0238], For example, in one illustrative embodiment, there may be a database of thousands of clinical trial documents that outline inclusion and exclusion criteria for enrolling patients into the clinical trial studies.  The logical reasoning system (LRS) of the illustrative embodiments may be used to parse each inclusion/exclusion criteria into logical parse trees.  The logical parse trees may then be populated with knowledge from external resources (e.g., the patient's medical record) to determine if each criteria is met or not met by that particular patient's information. See also [0060], Mechanisms for Generating a Logical Graph from Initial Natural Language Processing Results), 
wherein the confidence level assigned to each respective criterion,  other than the first criterion, is included in the knowledge graph for subsequent use (See values at least in 330 and 340 of Fig. 3D; [0129] With regard to propagation of supporting evidence measure fuzzy logic values, again consider the illustrative embodiments as representing supporting evidence of a node of the logical parse as two separate supporting evidence fuzzy logic values, one for truth and one for falsity, each value being between 0.0 and 1.0.  For example, using a format of (truth, falsity) for such supporting evidence measures, an example supporting evidence measure may be (0.9, 0.0) indicating 90% confident that the corresponding node is true.  If a node is true, this means that the subtree of which it is the head is true. Similarly, as another example, a supporting evidence measure of (0.2, 0.9) indicates a 20% confidence that the node is true (weak evidence), and a 90% confidence that the node is false.); and the first criterion is excluded from the knowledge graph (See Fig. 9A where criterion with no relevancy are not included in further analysis. [0194] It should be appreciated that even after filtering out the irrelevant nodes and nodes having sufficient supporting evidence, and identifying a subset of nodes in the logical parse associated with edges having significant strength values, there may still be a large subset of nodes from the logical parse for consideration in requesting additional information from the user, depending on the complexity of the natural language content represented by the logical parse, and not all nodes in the subset are necessarily appropriate nodes for generation of requests from ;
selecting one or more therapies in the knowledge graph to be recommended, based at least in part on a patient profile for a new patient and the confidence level assigned to each of the first plurality of criteria, wherein the first criterion is not considered when selecting the one or more therapies ([0194] It should be appreciated that even after filtering out the irrelevant nodes and nodes having sufficient supporting evidence, and identifying a subset of nodes in the logical parse associated with edges having significant strength values, there may still be a large subset of nodes from the logical parse for consideration in requesting additional information from the user, depending on the complexity of the natural language content represented by the logical parse, and not all nodes in the subset are necessarily appropriate nodes; [0104], Based on the mapping, the evidence measure value calculated as well as any relevance measure may be transferred or associated with the atomic logical term.  Reasoning operations may then be performed based on the evidence measures and relevance measures associated with the various atomic logic terms of the logical parse; [0151], additional reasoning may be made based on further reasoning statements or analysis, e.g., if a further reasoning statement is provided of the nature "if the patient has MDS or AHD, treatment is recommended" then a conclusion that treatment should be recommended may be generated based on the knowledge obtained from analysis of the natural language content "Patient has MDS or AHD with clear documentation." See also [0188]-[0192]).  
Still Allen may not clearly detail determining that although the first electronic document specifies that a first criterion of the first plurality of criteria is required for participation in the first clinical trial, the first criterion was not used to select individuals for the first clinical trial 
Welsh also teaches wherein the first electronic document specifies a plurality of criteria, wherein the first plurality of criteria specifies attributes of individuals that are eligible for the first clinical trial (Fig. 10A and Fig. 10B shows criteria specifying attributes such as “conditions” in Priority 1), and determining that although the first electronic document specifies that a first criterion of the first plurality of criteria is required for participation in the first clinical trial, the first criterion was not used to select individuals for the first clinical trial based on determining that a first confidence level for the first criterion is below a predefined threshold ([0055] After the confidence measures have been calculated, the list of instances may be provided to a user by way of a user interface such as 600 or 700.  In certain embodiments, some or all of the list may be provided prior to calculating a confidence measure for each instance.  In certain embodiments, only instances associated with a confidence measure greater than or better than a desired/minimum confidence threshold are provided.  In certain embodiments, the system may receive one or more filter parameters (for example, filters such as keyword filter 602, location filter 604, and domain instance filter 606), and may filter the instances using those parameters.  In certain embodiments, such filter parameters may constitute exclusion factors when used to limit the list of instances. Examiner notes, based on the list, a patient may decide to enroll using the interface 600 or 700).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to incorporate treatment eligibility as taught by Welsh with the logical parse analysis method of Allen, because doing so would have provided a way for flexibly 
Claim 2
Allen in view of Welsh further teaches the method of claim 1, wherein each respective confidence level indicates a degree of certainty that the respective criterion was actually utilized when selecting individuals for the first clinical trial (See at least Fig. 9A of Allen;  [0129] of Allen which teaches that measure of 0.9 for example, indicates 90% certainty and that 0.1 indicates highly uncertain; [0151], Using the example previously discussed above, since the EMR for the patient indicates that the patient has MDS and not AHD, the supporting evidence for node 930 is a non-zero fuzzy logic value…Thus, additional reasoning may be made based on further reasoning statements or analysis, e.g., if a further reasoning statement is provided of the nature "if the patient has MDS or AHD, treatment is recommended" then a conclusion that treatment should be recommended may be generated based on the knowledge obtained from analysis of the natural language content "Patient has MDS or AHD with clear documentation.").  
Claim 3
Allen in view of Welsh further teaches the method of claim 1, wherein analyzing the first plurality of criteria comprises comparing each respective criterion of the first plurality of criteria with each other criterion of the first plurality of criteria to determine a respective level of consistency (See at least criteria 330 vs. criteria 340 of Fig. 3D of Allen; [0097] Confliction is indicated whenever there is some evidence for truth and some evidence for false, e.g., the truth and false fuzzy values are both non-zero. Examiner notes, in light of specification [0051], that inconsistencies indicates contradictions or conflicts.).  

Claim 4
Allen in view of Welsh further teaches the method of claim 1, wherein analyzing the first plurality of criteria comprises:  Page 50 of 56 CONFIDENTIAL - PREPARED BY ATTORNEY FOR IBMAttorney Docket No.: IBM4/P201805216US01 analyzing at least one of a title or a description associated with the first clinical trial to identify a potential criterion; and determining whether the potential criterion conflicts with any criteria in the first plurality of criteria ([0176] of Allen, Thus, in addition to the mechanisms described above with regard to the generation of a logical parse and the setting and propagation of supporting evidence (i.e. an evidential support reasoner) and relevance values (i.e. a relevance reasoner), the illustrative embodiments further provide mechanisms for resolving co-references (co-reference or intra-parse knowledge reasoner) in natural language content by providing directional fuzzy match score evaluation mechanisms for determining how knowledge associated with nodes in disparate portions of the logical parse may be influenced by one another due to similarity of information conveyed by those nodes.  As a result, a higher connectivity in the resulting knowledgebase is achieved. [0255] of Allen, As noted above, confliction may be determined by comparing the truth and falsity values of a node to see if they are both non-zero indicating a confliction.  Source remediating actions may comprise the modification of relevance scores of the nodes associated with that source, or the like.  The resulting evidential support reasoning results of the logical parse may be stored for later use and analysis to perform reasoning operations on the natural language content (step 1970). Examiner notes each node represent a criteria, and Allen teaches at least in [0255] of Allen, adjusting relevance scores based on conflict with another node).  
Claim 5
Allen in view of Welsh further teaches the method of claim 1, wherein analyzing the first plurality of criteria comprises: identifying at least one clinically similar trial to the first clinical confliction and appropriate source-remediating actions are performed (step 1960).  These evaluations of confliction and source-remediating actions attempt to resolve confliction in the case where two different sources are providing conflicting knowledge, e.g., source A provides the fact "patient does not have diabetes" and source B provides the fact that "patient does have diabetes." In such a case the system needs to resolve this confliction and determine which fact is correct and why.  This is done by performing the source remediating actions where it is determined which source is the least credible in this confliction.  Essentially, trust of the source is modified by reducing or increasing that source's relevance measure.).  
Claim 6
Allen in view of Welsh further teaches the method of claim 1, the method further comprising: upon determining that the first confidence level of the first criterion is below the predefined threshold, ignoring the first criterion when generating the knowledge graph (See Fig. 3D and [0123] of Allen, In this example, only nodes 330 and 340 intersect with annotations and thus, all other nodes of the logical parse are re-set to a relevance measure of fully irrelevant, effectively removing them from further consideration during the reasoning process.  In this example, this removes the consideration of whether clear documentation is present as this, as noted above, has been determined to be an irrelevant fact.).  
Claim 7
Allen in view of Welsh further teaches the method of claim 1, the method further comprising: determining a potential criterion for the first clinical trial; determining a confidence level for the potential criterion; and upon determining that the confidence level for the potential criterion exceeds a predefined threshold, generating the knowledge graph based in part on the potential criterion ([0125] of Allen, Having generated the logical parse and associated each of the nodes of the logical parse with an initial set of supporting evidence measure fuzzy logic values and relevance measure fuzzy logic values, these values may be propagated throughout the logical parse in accordance with propagation methodologies and pre-established rules to distribute knowledge of logical relationships, evidence, and relevance throughout the logical parse.  As a result, reasoning can be performed on the logical parse to derive additional knowledge contained within the logical language of the input natural language content as discussed hereafter. [0126], To make such logical deductions, the support of learned facts is propagated through the logical parse such that the propagation improves the support of logical terms in the logical parse, i.e. new_value=max(old_value, computed_value).  It should be noted that propagation of supporting evidence measures never decreases the supporting evidence measure of an atomic logical term but only either increases the supporting evidence measure or maintains the previously generated supporting evidence measure. ).  
Claim 8
Allen in view of Welsh further teaches the method of claim 7, wherein determining the potential criterion comprises: analyzing one or more attributes of at least a first individual that participated in the first clinical trial; and generating the potential criterion based on the one or more attributes of the first individual ([0060] of Allen, 1.  "Treatment is necessary when the patient is anemic, the patient has a red and bumpy rash, or the patient has diabetes and not hypertension." 2.  "The patient has a red rash, but not hypertension." Now consider that a user submits a question, or third sentence, to a NLP based mechanism requesting to know whether treatment is necessary for this patient: 3.  "Is treatment necessary?" Based on Allen’s disclosure, the invention of Allen would, in this case further generate criteria nodes such as “red rash” and “hypertension” as possible criteria).  
Claim 9
Allen in view of Welsh further teaches the method of claim 7, wherein determining the potential criterion comprises analyzing at least one of a title or a description associated with the first clinical trial to determine the potential criterion ([0188] of Allen, Consider again a scenario where an evaluation of the natural language statement "Patient has MDS or AHD with clear 
Claim 10
Allen in view of Welsh further teaches the method of claim 7, wherein determining the potential criterion comprises: identifying at least one clinically similar trial to the first clinical trial; and determining a second plurality of criteria for the at least one clinically similar trial, wherein the second plurality of criteria includes the potential criterion ([0111] of Allen, 2. Annotations are placed on spans of text that are known to be relevant for reasoning, i.e. corresponding to previously defined annotations and corresponding terms specified for the particular domain with which the natural language text is associated or the domain in which the mechanisms of the illustrative embodiments are designed to operate, e.g., a medical domain, financial domain, legal domain, etc.; [0112] 3. Each annotation is then associated with a support value indicating the degree to which the annotation is or is not met, i.e. found in outside documentation, as may be determined from a comparison of text of the annotation with text of an outside source or corpus of information (e.g., patient medical records); Examiner notes outside documentation and comparison of annotations from the outside documentations are interpreted as comparing documents associated with clinical trials.).
Claim 11
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 12

Claim 13
This claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Claim 14
This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claim 15
This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Claim 16
This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 17
This claim recites substantially the same limitations as those provided in claim 3 above, and therefore it is rejected for the same reasons.
Claim 18
This claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Claim 19



Claim 20
This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654